DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are pending (claim set filed August 19, 2020).

Priority
	This application was filed on April 23, 2018 and claims priority to PCT/US16/59003 filed on October 27, 2016 which claims benefit to US 62/246,975 which was filed on October 27, 2015. The provisional application supports claims 1-3, 5-6 and 8-21. The provisional application does not support claims 4, 7 and 22. Therefore, claims 4, 7 and 22 are entitled to the benefit of October 27, 2016, the filing date of the PCT application.

Election of Species
	Applicant’s election of virus for Species A (species of target antigen) and dendritic cell for Species B (species of antigen presenting cell) dated August 19, 2020 has been acknowledged. The requirement for election of species issued on June 19, 2020 has hereby been withdrawn. 

Claim Rejections - 35 USC § 101
The following is a quotation from 35 U.S.C. 101 which forms the basis for all patentable subject matter rejections set forth in the Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.
35 U.S.C. 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of science and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II.
The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).
The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010). The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71-72). In Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself.” 566 U.S. at 77. Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ … adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191-192). 
The unpatentability of natural products was recently confirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013).
In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78).
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.

Question 2A
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.
	Claim 1 is directed towards “a method of classifying antigens recognized by a T cell population” by contacting modified APCs to T cells, separating the activated APCs, amplifying the nucleic acids isolated from activated APCs, and detecting nucleotide sequences encoding target antigens wherein a preselected target antigen is classified as being recognized by T cells if a nucleotide sequence encoding the preselected target antigen is detected among the amplified nucleic acids.
	Claim 1 is directed to processes that involve the judicial exceptions of an abstract idea (i.e., the abstract step of classifying antigens if a nucleotide sequence encoding the preselected target antigen is detected among the amplified nucleic acids) and a law of nature/natural phenomenon (i.e., the natural correlation between antigen expressing APCs and recognition by T cells). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow. 
With respect to the abstract idea, the claims are directed to classifying antigens. Classifying is an act of arranging things into groups or categories. Classifying may be 
	With respect to the natural correlation, a natural correlation is an unpatentable phenomenon. The binding of antigen presenting cells to T cells and the recognition of the antigens by T cells is a law of nature/natural phenomenon. The user is not required to do anything in light of the correlation. The limitations of claims 2-22 fail to add anything that amounts to significantly more than the judicial exception.
Claim 20 is directed towards “determining the relative abundance” of antigen-specific T cells in the uncontacted T cell population. Claim 20 is directed to a process that involves an additional judicial exception of an abstract idea that is a mathematical concept (the mathematical relationship of determining a relative abundance is a comparison or normalized value). A mathematical relationship between variables, namely the amount of antigen-specific T cells in the uncontacted T cell population, cannot support a patent unless there is some other inventive concept in its application (MPEP §2106.04(a)(2) citing Flook, 437 U.S. at 594, 198 USPQ at 199). Claim 20 merely recites a mathematical concept and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
With regard to 2A prong 2, the claims do not recite any additional elements that integrate the exception into practical applications of the exception. While the claims recite contacting APCs and T cells, separating the APCs, amplifying the nucleic acids isolated from the APCs and detecting nucleotide sequences, these steps do not integrate the judicial exception 
Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with other non-patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
The claims are not sufficiently defined to provide a method which is significantly more than a statement of a natural principle for at least these reasons:
The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. That is, the steps of (a) contacting antigen presenting cells (APCs) modified to express at least one preselected target antigen to a plurality of T cells, wherein contacting occurs under conditions sufficient to allow binding between a T cell that specifically recognizes the at least one preselected target antigen expressed by the modified APCs; (b) separating target antigen-expressing APCs activated by the contacting; (c) amplifying nucleic acids isolated from the activated APC cells; and (d) detecting nucleotide sequences encoding preselected target antigens from the amplified nucleic acids were well known in the art at the time the invention was made.
US 2013/0195900 A1 to Dornmair, et al. (hereinafter “Dornmair”) teaches the cells of (aa) that express the T cell receptor of interest will be activated when in contact with those cells 
The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using a variety of well-understood techniques in the prior art for detecting nucleotide sequences.
The steps outlined above are merely well-understood, routine, conventional activities previously known in the industry, specified at a high level of generality, applied to the step of classifying antigens. The claim does not recite additional elements that amount to significantly more than the judicial exception.
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear how claim 2 further limits claim 1. It appears claim 2 is merely a restatement of an inherent property of the method. When APCs present antigens to T cells that recognize those antigens, they bind forming an immune complex between the APC and the T cell receptor. There are no extra steps necessary to enable this binding. The claim itself does not appear to provide any active method step that results in the modified APCs and the T cells forming an immune complex. Claim 1 includes the limitation of contacting modified APCs to T cells, wherein contacting is sufficient to allow binding between a T cell that specifically recognizes the at least one preselected target antigen expressed by the APC. This contacting and binding would necessarily result in the formation of an immune complex. Thus, it is unclear whether claim 2 further limits claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0195900 A1 to Dornmair, Klaus et al. (hereinafter “Dornmair”).
Regarding claims 1 and 2, Dornmair discloses a method of identifying a target antigen of T cells (Abstract). The binding of the antigen to T-cells subsequently results in the activation of said T-cells (para. [0017]). Dendritic cells may be employed as antigen presenting cells (APCs) after transfection or transformation with a peptide library (para. [0026], Fig. 1). Accordingly cells that express the T-cell receptor of interest will be activated when in contact with those cells (ab) that present an antigen of said T-cell receptor (para. [0041]). After isolation of the antigen presenting cell of (ab), the nucleic acid molecule encoding the peptide(s) of the peptide library present in said individual cell are isolated (para. [0042]). Figure 6 provides an overview 
Regarding claim 2, Dornmair discloses the binding of the antigen to T cells (para. [0017]). Therefore, Dornmair teaches an immune complex between the modified APCs and a T cell receptor.
Regarding claim 3, Dornmair discloses a method including isolating antigen-presenting cells that are in contact with the cells in which the read-out system indicates T cell activation (para. [0016]). Therefore Dornmair teaches isolating or separating the activated APC cells from all other APC cells.
Regarding claim 4, Dornmair discloses a system that provides a measurable signal upon activation of the T cell receptor. Thus, the signal provided is representative of a successful T cell activation via T cell receptor binding of the antigen presented by the antigen-presenting cell (para. [0022]). A signal representing activated T cells necessarily represents the corresponding activated APCs. 

	Regarding claim 5, Dornmair discloses methods of isolation of cells are well known in the art and include FACS (fluorescence activated cell sorting) (para. [0041]). Dornmair further discloses sGFP fluorescence was observed after 16 hours under a fluorescence microscope and by FACS (para. [0189] and FIG. 4). Therefore Dornmair discloses wherein separating comprises fluorescence-based sorting.
Regarding claims 6 and 7, Dornmair discloses recombinant TCR hybridomas were generated with the TCR rearrangements of several lesional CD8+ T-cell clones. Upon activation by CD3 monoclonal antibodies these hybridomas produced ample amounts of interleukin 2 (IL-2), as measured by an IL-2 Elisa (para. [0214]). Dornmair further discloses secretion of IL-2 in FIG. 1. Therefore Dornmair discloses wherein separating comprises detecting contacted APC secreting one or more cytokines.
Regarding claim 8, Dornmair discloses transfecting a cell with a pcDNArc-library, which codes for, in part, a control peptide flu (58-66) (para. [0141]). A high number of APCs efficiently present the encoded peptides (e.g. flu (58-66)) after transfection with plasmid pcDNA (FIG. 2c,e) (para [0048]). Therefore Dornmair discloses wherein the APCs present at least one preselected target antigen.
claim 9, Dornmair discloses the intricacies of protein processing are circumvented by co-transfecting a recombinant combinatorial library encoding short peptides and the appropriate MHC-I molecules into cells (para. [0045]).
Regarding claim 10, Dornmair discloses cells that have in vivo the potential to act as antigen presenting cells include for example dendritic cells, macrophages, B-cells or activated epithelial cells but also fibroblasts, glial cells, pancreatic beta cells or vascular endothelial cells (paras. [0026]).
Regarding claims 11, 12 and 13, Dornmair discloses target antigens are typically of intracellular origin, such as viral target antigens. Typically they are peptides, such as peptides derived from microbes. Target antigens can be or an origin such as viral or microbial peptides (para. [0017]).
Regarding claim 14, Dornmair discloses viral infections, in accordance with the present invention, include but are not limited to cytomegalovirus infection (para. [0116]).
Regarding claim 15, Dornmair discloses target antigens may also be of self-origin, such as for example tumor-associated antigens or self-antigens that trigger an autoimmune response in the host organism (paras. [0017], [0207], [0210]).
Regarding claim 16, Dornmair discloses the term “target antigen of T-cells” refers to the peptide epitope (para. [0017]).
Regarding claim 17, Dornmair discloses most preferably, the T cell receptor is a human T cell receptor (para. [0020]). Further, there is no need to generate primary cells, neither T cells, nor antigen presenting cells, which may often be highly problematic, in particular if human 
 Regarding claim 18, Dornmair discloses the transfer of a highly complex in vivo situation to a straightforward in vitro condition. Using such T cell receptor transfected hybridoma cells provides the advantage that unlike other strategies where “real” T cells or T cell lines are used, there are virtually no limitations in cell numbers, because the hybridoma cells grow fast and reliable (para. [0099]).
Regarding claim 19, Dornmair discloses methods of identification of nucleic acid molecules include nucleic acid sequencing (para. [0043], Fig. 6).
Regarding claim 20, Dornmair discloses a system that provides a measurable signal upon activation of the T cell receptor. Thus the signal provided is representative of a successful T cell activation via T cell receptor binding of the antigen presented by the antigen-presenting cell (para. [0022]). Successful T cell activation correlates to antigen-specific T cells. The system, therefore measures the amount of antigen-specific T cells. Not all T cells being analyzed will be activated, antigen-specific T cells. Measuring the amount of activated T cells necessarily accounts for a certain portion of the overall sample of T cells. Thus, the system measures the abundance of antigen-specific T cells in the uncontacted T cell population.
Regarding claim 22, Dornmair discloses cells that have the potential to act as antigen presenting cells include B-cells (para. [0026]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0195900 A1 to Dornmair, Klaus et al. (hereinafter “Dornmair”).
Dornmair teaches the cells of (aa) that express the T cell receptor of interest will be activated when in contact with those cells (ab) that present an antigen of said T cell receptor. T cell activation is observable due to the read-out system and allows for convenient isolation of the activating cells of (ab) only (Dornmair paras. [0041], [0003]). Dornmair further teaches prior to identification of the target antigen or the nucleic acid molecule encoding it, said nucleic acid molecule may be amplified. Amplification may include PCR (Dornmair para. [0042]). Subsequently, the target antigen or the nucleic acid molecule encoding said target antigen is identified (Dornmair para. [0044]).
Dornmair does not specifically teach wherein the antigen presenting cells (APCs) are derived from a healthy donor.
However, Dornmair discloses that antigen processing in inflamed tissue may be altered as compared to healthy tissue (para. [0048]). Therefore it would have been obvious to a person 

No claims have been allowed.	

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer Overly/
Examiner, Art Unit 1634





/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 12, 2021